Citation Nr: 0604170	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-16 892 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for hypertension.  As well, the RO denied special 
monthly pension based on the need for aid and attendance.  

In a decision issued in April 2003, the RO granted special 
monthly pension based on the need for aid and attendance.  
That constituted a full grant of the benefit sought on 
appeal, so that issue is no longer before the Board.  

A hearing was held at the RO in September 2005 before the 
undersigned Veterans Law Judge.  A  transcript of the 
proceeding is of record.  

In October 2002, the veteran submitted a notice of 
disagreement with the RO's determination that new and 
material evidence had not been submitted to reopen the claim 
of service connection for hypertension.  He alleged that the 
RO's determination should be regarded as a clear and 
unmistakable error (CUE) in rating.  The issue of CUE in the 
RO's prior, final disallowances of claims of service 
connection for hypertension has not been developed for 
appellate review.  Accordingly, that issue is referred to the 
RO for any action deemed appropriate.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1989, the RO most 
recently denied the veteran's claim of entitlement to service 
connection hypertension.

2.  Evidence received since that decision is either 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1989 decision of the RO denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received since that decision is not new and 
material and the claim is  not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2002 
letter, from the RO to the appellant, that was issued in 
connection with the RO's initial decision from which this 
appeal arose.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Note also that the March 2002 VCAA letter from the RO 
advising the claimant of his rights and responsibilities in 
VA's claims process predated the RO's September 2002 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's March 2002 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the April 2003 Statement of 
the Case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  As well, the 
record contains a report of a telephone contact, dated in 
August 2004, stating that the appellant did not report any 
additional evidence and requesting that the RO make a 
decision on his claim as soon as possible.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
The RO also obtained copies of the veteran's medical records 
from the Bureau of Prisons.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  A report from a private treatment provider is 
also of record.  Despite the August 2004 report of contact 
indicating he had no further evidence to submit, the veteran, 
in fact, supplied additional documentary evidence at his 
September 2005 personal hearing.  However, he waived initial 
RO consideration of that additional evidence.  In sum, there 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2005).

Next, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year of the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

38 U.S.C.A. § 1111 (West 2002) provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

38 C.F.R. § 3.304(b) (2005) (implementing 38 U.S.C.A § 1111) 
provides that the veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted."

Further, inasmuch as this case involves the matter of 
aggravation, the Board notes that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see 
also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  Regarding 
the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a) (2005).

The veteran submitted his application to reopen his claim for 
service connection for hypertension since August 29, 2001.  
According to the definition in effect since August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

The RO denied service connection for hypertension in 
September 1973, and again in July 1989.  The RO informed the 
veteran of each decision, but he did not appeal either one.  
The July 1989 decision is the last final denial of the claim 
on any basis.  So the Board's analysis of the evidence starts 
from that point.  The Board, however, will first review the 
evidence that was before the RO when the veteran's claim was 
last considered.  

The evidence considered in connection with the RO's July 1989 
decision included the following:  service medical records, a 
report of a VA examination, and a report from a private 
physician. 

A pre-entrance physical examination was performed in November 
1965.  The veteran's blood pressure was 152/90, 146/78, and 
160/98.  A treatment entry of February 2, 1967 indicates his 
blood pressure was 180/88, while on February 3, 1967, it was 
recorded as 176/80.  In August 1967, his blood pressure was 
164/82.

When the veteran was evaluated at a service department clinic 
in May 1968, he related that he had been hospitalized in 
civilian life, in July 1965, when his blood pressure was 
240/110.  Currently, blood pressure was 170/70 and 160/78.  
The impression was probable labile hypertension.  In a 
January 1969 treatment notation, the assessment was past 
history of questionable labile hypertension.  In October 
1969, blood pressure was 140/72.  

The physical examination for separation from service was 
performed in November 1969.  The veteran's blood pressure was 
134/76, 130/70, and 136/80.  At the service separation 
examination, he denied frequent or severe headaches or 
dizziness or fainting spells.  

A VA cardiovascular examination was performed in July 1973.  
It was reported the veteran was taking Aldomet.  Blood 
pressure was recorded as 152/100, 160/96, and 160/90.  The 
diagnoses included hypertension.  

Eugene A. Feldheimer, M.D., in a report dated in June 1989, 
related that he had first examined the veteran in November 
1970.  It was indicated the veteran presented a history of 
labile hypertension.  He remarked his blood pressure had been 
240/110, on one occasion, when he was age 18.  When he was 
seen in November 1970, he complained of headache and 
dizziness.  His blood pressure was 150/85.  In December 1970, 
he denied further headaches or dizziness.  Blood pressure was 
140/80.  

According to the physician, the veteran's blood pressure 
remained controlled, from December 1970 to July 1973, ranging 
from 130/80 to 150/90.  However, in 1973, his blood pressure 
was170/100, and adjustments were made in his medications.  
The physician added that the veteran was seen periodically 
from July 1973 to October 1988, during which time his blood 
pressure remained controlled, ranging from
120 - 130/80 - 85, to 140/90.  When the veteran was last 
examined in October 1988, he was doing satisfactorily, with 
blood pressure of 130/80.  

The evidence added to the record since the RO's July 1989 
decision includes VA clinical records, dated in 2002; medical 
records from a correctional facility, dated from 1997 to 
2001; material from medical websites, a copy of a Board 
decision in another claimant's case, and the transcript of 
the veteran's testimony at his September 2005 personal 
hearing.

Medical records from the VA and from the correctional 
facility list a diagnosis of hypertension and show that the 
veteran is prescribed anti-hypertensive medications.  
Treatise evidence in the form of material from medical 
websites discusses factors that contribute to hypertension, 
and mentions that headaches and dizziness may be symptoms of 
hypertension.  It indicates that the term, labile 
hypertension, has been used to refer to people whose blood 
pressure is sometimes normal and sometimes high, and has also 
been called borderline hypertension.  Further, it explains 
that the higher (systolic) number represents blood pressure 
while the heart is beating, while the lower (diastolic) 
number represents blood pressure while the heart is resting 
between beats.  Finally, it goes on to state that Stage 1 
hypertension is manifested by systolic pressure in the range 
140 - 159 and diastolic pressure in the range 90 - 99.  

Evidence that was available to the RO in July 1989 includes 
the service entrance examination report showing several 
elevated blood pressure readings consistent with 
hypertension, as is verified by the treatise evidence the 
veteran has provided.  So even if the veteran's blood 
pressure was later described as labile, the record 
demonstrates that he had hypertension when he entered on 
active duty.  Since hypertension was noted at service 
entrance, the question is whether hypertension underwent a 
permanent increase in severity while the veteran was on 
active duty.  

Following service entrance, a number of systolic blood 
pressure readings were greater than those recorded at service 
entrance, while a number of diastolic blood pressure readings 
were less than those recorded at service entrance.  At 
service separation, however, all blood pressure readings were 
in the normal range.  

Thereafter, from November 1970, the veteran was again found 
to have elevated blood pressure, but his hypertension 
responded well to medication.  Blood pressure readings 
through 1988 remained primarily in the normal range, as 
normal blood pressure is defined in the treatise evidence the 
veteran provided.  Certainly, the trend of his blood pressure 
readings in these post-service years, especially his systolic 
readings, was significantly lower than systolic blood 
pressure recorded while he was on active duty.  

In all, the evidence that was available to the RO in July 
1989 demonstrated that the veteran, while on active duty, 
experienced intermittent increases and decreases, i.e., 
"flare-ups," of his blood pressure.  However, that evidence 
did not demonstrate a permanent increase in severity of 
hypertension, overall, while the veteran was on active duty.  

The evidence added to the record since July 1989 decision in 
the form VA and correctional facility clinical records is not 
new since it merely shows that that the veteran continues to 
receive medication to control hypertension, a fact 
established by evidence that was before the RO when it issued 
the July 1989 decision.  The treatise evidence is new in that 
it was not previously of record.  The Board does not dispute 
the definition of labile hypertension, provided by the 
treatise evidence, nor does the Board dispute the reference 
the treatise evidence makes that headaches and dizziness may 
be symptoms of hypertension.  However, the treatise evidence 
does not indicate, in this veteran's particular case, that 
any headaches or dizziness he might have experienced during 
service were necessarily symptoms of worsening hypertension.  

Rather, the treatise evidence merely relates, as a general 
matter, that labile hypertension, by its very nature, 
involves increases and decreases in blood pressure, including 
returns to normal readings.  However, treatise evidence must 
discuss generic relationships with a degree of certainty such 
that, under the facts of this particular case, there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  

In this case, the treatise evidence does not suffice to 
demonstrate that the veteran's labile hypertension underwent 
a permanent increase in severity while he was on active duty.  
So even considering this evidence, there still is no 
objective medical opinion in the record indicating that, in 
this particular case, the veteran's labile hypertension 
worsened during active military service.  The treatise 
evidence, then, while new, is not material.  

The Board has taken note of another Board decision in which a 
grant of service connection for labile hypertension was 
severed.  Significantly, however, in that other decision, the 
Board determined that the appellant's labile hypertension was 
not a manifestation of a disease process for which service 
connection may be granted.  By contrast, in this decision, 
the facts of the case demonstrate that the veteran's 
hypertension, although characterized as labile during 
military service, was, in fact, a disease process.  
Nevertheless, as discussed above, the evidence in this case 
does not demonstrate that pre-service hypertension underwent 
a permanent increase in severity while the veteran was on 
active duty.  In any event, the Board notes that Board 
decisions have no precedential value, as each is decided on 
its own specific facts.

The additional evidence added to the record since July 1989 
in the form of the veteran's testimony is new.  This is 
because, in that testimony, he first reported he had 
headaches and dizziness during service and argued that these 
symptoms were indicative of hypertension.  However, his 
testimony, even though new, is not material.  This is because 
his testimony amounts to an opinion about a matter of medical 
diagnosis or causation.  And lay assertions of medical 
diagnosis or causation cannot serve as the predicate to 
reopen a claim for compensation benefits.  Moray v. Brown, 5 
Vet. App. 211 (1993).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable, and his petition must be denied.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for hypertension, and the appeal 
is denied.



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


